NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 28 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SCOTT JOHNSON,                                  No. 17-15736

                Plaintiff-Appellant,            D.C. No. 2:13-cv-01519-KJM-DB

 v.
                                                MEMORANDUM*
KARIM MEHRABI,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Scott Johnson appeals from the district court’s order denying as moot his

motion for attorney’s fees in his action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion.

K.C. ex rel. Erica C. v. Torlakson, 762 F.3d 963, 966 (9th Cir. 2014). We may


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm on any basis supported by the record. Johnson v. Riverside Healthcare Sys.,

LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Denial of Johnson’s motion for attorney’s fees was not an abuse of

discretion because Johnson failed to set forth any basis for such an award. See

Buckhannon Bd. & Care Home, Inc. v. W. Vir. Dep’t of Health & Human Res., 532
U.S. 598, 600, 604-05, 610 (2001) (discussing motions for attorney’s fees brought

under the Americans with Disabilities Act, and explaining that “prevailing party”

does not include a party that has failed to secure a judgment on the merits or a

court-ordered consent decree); Doran v. N. State Grocery, Inc., 39 Cal. Rptr. 3d
922, 925-27 (Cal. App. 2006) (an award for attorney’s fees under Cal. Civ. Code

§ 52(a) requires a finding of liability).

      AFFIRMED.




                                            2                                 17-15736